   Case: 1:19-cv-01306 Document #: 164 Filed: 09/29/20 Page 1 of 3 PageID #:3528




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CHARLENE FIGUEROA and JERMAINE                           )
 BURTON, individually and on behalf of all                )
 others similarly situated,                               )
                                                          ) No. 1:19-CV-01306
                               Plaintiffs,                )
                                                          ) Judge Gary Feinerman
        v.                                                )
                                                          )
 KRONOS INCORPORATED,                                     )
                                                          )
                               Defendant.                 )

                     KRONOS’ MOTION TO COMPEL DISCOVERY

       Defendant Kronos Incorporated (“Kronos”) hereby moves to compel discovery from

Plaintiffs Charlene Figueroa and Jermaine Burton.                In support hereof, Kronos is

contemporaneously filing a supporting Memorandum of Law.

       WHEREFORE, Kronos Incorporated respectfully requests that the Court grant this motion

and enter an order compelling Plaintiffs to respond to discovery and granting such other relief as

the Court deems appropriate.

Dated: September 29, 2020                         Respectfully submitted,

                                             By: /s/ Erin Bolan Hines
                                                 One of Defendant’s Attorneys
                                                  Melissa A. Siebert (masiebert@shb.com)
                                                  Erin Bolan Hines (ehines@shb.com)
                                                  SHOOK HARDY AND BACON, L.L.P.
                                                  111 S. Wacker Dr. 4700
                                                  Chicago, IL 60606
                                                  Tel.: 312.704.7700
                                                  Fax: 312.558.1195
                                                  Debra Bernard (dbernard@perkinscoie.com)
                                                  PERKINS COIE L.L.P.
                                                  131 South Dearborn Street, Suite 1700
                                                  Chicago, Illinois 60603
Case: 1:19-cv-01306 Document #: 164 Filed: 09/29/20 Page 2 of 3 PageID #:3529




                                    Tel.: (312) 324-8559
                                    Fax: (312) 324-9400

                                    Attorneys for Defendant Kronos Incorporated




                                     2
   Case: 1:19-cv-01306 Document #: 164 Filed: 09/29/20 Page 3 of 3 PageID #:3530




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on September 29, 2020, she caused a true

and correct copy of the foregoing Kronos’ Motion to Compel Discovery to be filed electronically.

Notice of this filing will be sent to all parties registered on this Court’s ECF system by operation

of the Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                                      /s/ Melissa A. Siebert
